While Special Term reduced the total assessments in these proceedings, still on the evidence presented the value of the land should not have been fixed in an amount greater than $450,000 for. the year 1933, and the sum of $425,000 for the years 1934, 1935 and 1936. Accordingly, the orders should be unanimously modified by reducing the total assessments to the following amounts for the years involved: 1933, $540,000 (land, $450,000; building, $90,000); 1934, $513,000 (land $425,000; building, $88,000); 1935, $511,000 (land, $425,000; building, $86,000); 1936, $509,000 (land, $425,000; building, $84,000), and as so modified affirmed, with twenty dollars costs and disbursements to the appellants. Settle order on notice. Present ■ — ■ Martin, P. J., Townley, Glennon, TJntermyer and.Dore, JJ.